            Case 1:21-cv-00062-JLT Document 6 Filed 02/08/21 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   HOSEA SWOPES,                                    )   Case No.: 1:21-cv-00062-JLT (HC)
                                                      )
12                  Petitioner,                       )   ORDER DENYING MOTION FOR
                                                      )   APPOINTMENT OF COUNSEL
13          v.                                        )
                                                      )   (Doc. 5)
14   A. CIOLLI,
                                                      )
15                                                    )
                    Respondent.                       )
16                                                    )

17          On February 5, 2021, Petitioner filed a motion to appoint counsel. (Doc. 5.) There currently

18   exists no absolute right to appointment of counsel in habeas proceedings. See, e.g., Anderson v.

19   Heinze, 258 F.2d 479, 481 (9th Cir. 1958); Mitchell v. Wyrick, 727 F.2d 773, 774 (8th Cir. 1984).

20   However, Title 18 U.S.C. § 3006A(a)(2)(B) authorizes the appointment of counsel at any stage of the

21   case if “the interests of justice so require.” See Rule 8(c), Rules Governing Section 2254 Cases. In the

22   present case, the Court does not find that the interests of justice require the appointment of counsel at

23   the present time. Accordingly, Petitioner’s request for appointment of counsel is DENIED.

24
25   IT IS SO ORDERED.

26      Dated:     February 8, 2021                             /s/ Jennifer L. Thurston
27                                                        UNITED STATES MAGISTRATE JUDGE

28
